Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

in Re Cort & Medas Associates, LLC Case No. 19-41343-CEC
Debtor / : " Reporting Period: November, 2020_
Federal Tax LD.# XX-XXXXXXX
SINGLE ASSET REAL ESTATE COMPANIES
File with the Court and submit a copy to the United States Trastee within 20 days after the end of the month and
submit a copy of the report to any official committee appointed in the case.

(Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
the month, as are the reports for Southern District af New York.)

REQUIRED DOCUMENTS : Form Ne. Document

of R
Bank iation (or copies of debtor's bank
reconciliations
ies of bank stat
Cash disbursements. j
ement of
Balance Sheet
of
of
Rent.
to Insi and Professiona
Post Petition of Secured N
Fiow . ,
Debtor 3 : 2 x

   

I declare under penalty of perjury (28 U.S.C. Section 1746} that this report and the attached documents
are true and correct to the best of my knowledge and belief.

Signature of Debtor eo LL Caf ee Date oo.

 

 

‘AV T2620-
Signature of Authorized Individial* oe Date
Printed Name of Authorized Individual Date

 

* Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
partnership; a manager or member if debtor is a limited liability company.

FORM MOR (RE)
22008
PAGE 1 OF t

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

coe ~ Case No... $19-41313. (CEC)
~ Reporting Period: November, 2020)

   

 

 

 

 

   

 

ached for each account, {See MOR-L(CONT soos a svvuceseate

“ “BANK ACCOUNTS

CASH BEGINNING OF MONTH (12,582.71) (812,582.77)

CASH SALES 37,000.00 37,006.00

ACCOUNTS RECEIVABLE - -
PREPETITION

ACCOUNTS RECEIVABLE -
POSTPETITION
LOANS AND ADVANCES
SALE OF ASSETS
TOTHER (ATTACH LIST)
TRANSFERS (FROM DIP AC
TOTAL RECEIPTS 24,417.29 $24,417.29

NET PAYROLL
PAYROLL TAXES
SALES, USE, & OTHER TAXES
INVENTORY PURCHASES
SECURED/ RENTAL/ LEASES 36,828.00 ' 36,828.00
INSURANCE
ADMINISTRATIVE
SELLING
OTHER (ATTACH LIST)
OWNER DRAW *
TRANSFERS (TO DIP ACCTS
[PROFESSIONAL FEES
U.S. TRUSTEE QUARTERLY
FEES
COURT COSTS
TOTAL DISBURSEMENTS 36,828.60 $36,828.00

NET CASH FLOW (12,410.71) (SLANT
LESS DISBURSEMEN

 

CASH — END OF MONTH $ (12,410.71) (2410.71)

: * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

     

” ‘THE FOLLOWING SECTION MUST BE COMPLET

“DISBURSEMENTS FOR CALCULATING U8. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COUUMN) UU

_ LLOTAL DISBURSEMENTS a

   

 

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

 

LESS: TRANSFERS TO OTHER DEBTOR IN
POSSESSION ACCOUNTS

PLUS: ESTATE DISBURSEMENTS MADE BY
QUTSIDE SOURCES (i.e. from escrow accounts)

TOTAL DISBURSEMENTS FOR CALCULATING $0.00
U.S. TRUSTEE QUARTERLY FEES

 

 

 

 

 

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

om Wade AaSosiates, LLC ~ - cons ~Tyaaiat (CEC mo
Debtor nn oe Reporting, Period: November, 2020 _

   

 

a BANK RECONCILIATIONS
__ Continuation Sheet for MOR-1

 

 

 

Operating =f Tax Other

 

 

 

# e #
BALANCE PER BOOKS j? (12,410.71)
~ TBANK BALANCE $ 11,396.01
(+) DEPOSITS IN $
TRANSIT (ATTACH LIST)
(-) OUTSTANDING $ (7,853.00)

CHECKS (ATTACH LIST):

OTHER (ATTACH
EXPLANATION)

 

   
  
   

   

ADJUSTED BANK 3,543.01
BALANCE *

: =n "Adi usted Bank Balance" mast equal * "Balance per Books” ' :

 

 

 

 

 

 

‘TSee Bank Rec tab fur details

See Bank Rec tab for details

 

 

 

 

 

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

   
 
 

“Bank Reconciliation Report
Activity Document Date Less than: 12/1/2020 —

    
    

 

 

  
   
   

 

‘Bank Gode: 7 TD Bank Chacking Accé C

 

“Deposits And Adjustments:

“Cleared Date” Debits Credits

  

  
 
 

0.00 592,000.00:

  
  
 
 
  
   
   
  
  
  
  
 

 

"7723/2020 Deposit
* 44/25/2020 45,000.00

Deposit

   

37,000.00 -

: Checks:
+; Claared "\ Glearad Date , 6 Check Amount

 

   
   
  
 
  
 
 

LLG

ULS. Trustes Payment Center “4art6f2020°

  

‘oiocooess =

   

gFeggaeS? 1414 Utica Avenue Lenders LLC IB A6I2020

    

 

ESCOG - c/o of Lemery Greisler
1414 Utica Avenuc Lenders LLC

“Pereo000gs
44,000.05

     

Yes 42/16/2020

 

“ o10000097

   
  

 

 

44,697.00 -

    

  
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/ceO Entered 12/20/20 Ll 202i

§19-41313 (CEC) |

  

aie Gort 8 Medas Associates, LLC savncuneneenee Sex

 

  

Debtor cua co _____...... Reporting Period: November, 2020

       

coun soe vtansimanes: SEATEMENT ¢ ERATIONS (Income Statement)
/ The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenuc

__ when it is realized and expenses when they are incurred, regardless of when cash is actually received of paid.

 

MONTH CUMULATIVE -
FILING TO DATE

Rental Income 43,468.00
Additional Rentai Income
Common Area Maintenance Reimbursement

Total income (attach MOR-5 Rent Roll, 43,468.00

Bank
[Auto and Truck
and Maintenance
Commissions
Officer/Insider C
Insurance
ement Fees/Bonnses
Office
M Expense 31,142.60

Taxes - Real Estate
Travel and Entertainment
Utilities
Other (atiach schedule
Total i Before iati 31,142.60
iation/ etion/Amortization -
[Net Profit (Loss) Before Other Income &

Other Income fattach schedule

Interest Expense

Other nse fattach schedule}

Net Profit Before Reo 12,325.40

Professional Fees
U.S. Trustee erly Fees
Interest Eamed on Accumulated Cash from Chapter 11 (see
continuation sheet)
Gain from Sale of
Other Reo ization Expenses (attach schedule)
Total ion E
‘Income Taxes
Net Profit 12,325.40

 

3 *"insider" is defined in 11 U.S.C. Section IGIGI.

 

 

OTHER OPERATIONAL EXPENSES

 

 

 

 

 

 

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

 

 

 

 

“OTHER INCOME

 

 

 

 

- “OTHER EXPENSES

 

 

 

 

 

 

 

 

OTHER REORGANIZATION EXPENSES

   
  

; ‘Reorganization | Items - Interest Earned 0 on 1 Accumulated Cash from ater :
‘Tnterest earned on cash accumulated during the chapter 11 case, which woul d not have been. camed but forthe

“pankruptey proceeding, should be reported as a reorganization Hem eee

   
   
 

Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

nie Gort & Medas Associates, ie senna tettetestengenet enantio ccorna

. Debtor _

 

: The Balance Sheet is to be completed on

 

Unrestricted Cash and Equivalents

 

__ BALANCE SHEET.

an accrual basis only, Pre-petition liabilities must be classified separately from post-petition

 

__19-41313 (CEC).

 

   

3,543.61

 

 

Restricted Cash and Cash Equivalents (see continuation

sheet}

 

‘| Accounts Receivable (Net)

3 $56,095.67

 

Notes Receivable

 

Prepaid Expenses

 

Professional Retainers

 

 
  

[Other Current Assets (aitach schedule)

 

TOTAL CURRENT ASSETS

Real Property and Improvements

   

$ $59,638.68

 
   

$ 2,827,522,00

 

 

Machinery and Equipment

 

Fumiture, Fixtures and Officc Equipment

 

Leasehold Improvements

 

[Vehicles

 

Less: Accumulated Depreciation

$ (685,073.88)

 

TOTAL PROPERTY & EQUIPMENT

San

   

Amounts due from Jnsiders*

$ 2,142,448.12

 

Other Assets fattach schedule)

 

TOTAL OTHER ASSETS

 

 

TOTAL ASSETS

$ 2,702,086.80)

 

 

LEABILITIES AND OWNER EQUITY

Accounts P: le
Faxes

Notes le

Rent / Leases - Buildi
Secured Debt /
Professional Fees
Amounts Due to Insiders*

ition Liabilities (attach schedule)

to FORM MOR-4,

Protection

Other Post
TOTAL POST-PETITION LIABILITIES

Secured Debt

Priority Debt

Unsecured Debt

TOTAL PRE-PETITION LIABILITIES
TOTAL LIABILITIES

Owner's Account
Retained - Pre-Petition
Retained Earnings - Post-petition

 

 

 

BOOK VALUE 4T END
OF CURRENT
REPORTING MONTH

ROOK VALUE AT
PRIOR REPORTING
MONTH

OF

2,661, 781.37

1,729, 141.84

4,390,923.18

(1,743,134.02)

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

 

Adjustments to Owner Equity (atéach schedule) 3 54,297.64
Post-petition Contributions (attach schedule)
NET OWNERS’ EQUITY $ {1,688,836.38)}
| TOTAL LEABILITIES AND OWNERS' EQUITY $ 2,702,086.80

S.C. Section IGD. | |

 

 

 

 

 

 

 

 

 

 

 

 

-*"Insider™ is defined in |

     

“BALANCE SHEET - continuation section _

   
   
   
       
 

Other Current Assets

. * Other Assets

 

 

 

 

 

 

 

Eo
: Other Post-petition Liabilities

   

 

Adjustments to Owner's Equity

 

 

 

 

 

Post-Petition Contributions

 

 

 

 

 

 

 

_ Restricted Cash: Cash that is restricted for a specific use and not available to fund operations, -

_ Typically, restricted cash is segregated into a separate account, such as an escrow account,

  
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

aie. Gorté Nodes ron ociates, wen ; me commences os Gage No. S 41313 16

Debtor ee Reporting Period: November 2

  
    

 

7 _ SUMMARY OF UNPAID POST-PETITION DEBTS

Number of Days Past Due ~
31-60 61-90 Over 91

   

M
Rent

Secured Debt/Adcquate Protection
Payments

Professional Fees
Real Esiate Taxes
Other Post-Petition debt creditor,

Total P Debts

 

 

 

 

 

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

‘are Cort & Medas Associates, LLC
: Debtor | :

   

(A RENTROLL a

 

ust be included for each property. ‘The debtors rent roll may be substituted for this page., Attach,

 

_ Property:

 

 

_ Square Footage:

 

Home Care, L 1/2020

Totats
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

‘November, 2020_: — “i

 

additional sheets as needed.

39,468| 473,61

 

39 473,616
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

ie. Gort & Medas Ase oc ates, LLG moe ~ uniurssensscciveeneee

Debtrr "Reporting Period: November, 2020

   

ETITION STATUS OF SECURED NOTES, LEASES PAYABLE 00.
__ AND ADEQUATE PROTECTION PAYMENTS

   

 

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

mre_ Cort & Medas Associates, Lc
| _: Debtor

 

_CASH FLOW. PROJECTION FOR THE PERIOD _ _ September 2 x

 

A cash flow projection n must be included for cach property. The debtor's cash flow projection may be substin
This projection needs to be completed at the beginning of the case, every year, or when there are significant ¢

 

 

‘Property:
Square Footage:

 
  
 
   

 

 

MONTH | MONTH MONTH | MONTH MONTH MONTH

     

    

, Rental Income
Additional Rental
Income $¢ 9667|/% 9,6671$ 96671$% 9,667|$ 9,667|$ 9,667

Common Area
Maintenance
Reimbursement

Total Income $ 43,468

$ 33,801 33,801 | $ 33,801 | $ 33,801 | $

oA

 

 

 

   

$ 43,468 | $ 43,468

  

43,468

  

       
     

£
Auto and Truck
Expense

 

 

Cleaning and
Maintenance § 1,3671% 1,367|% 1,367 |% 1,367|]%8 1,367/% 1,367
Commissions

“| Officer/Insider
Compensation*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance $ 633 | $ 633 | $ 633 | $ 633 | $ 633 | $ 633
Management
Fees/Bonuses
Office Expense
_[ Other Interest § 26,703 |$ 26,703 | $ 26,703 | $ 26,703 | $ 26,703 | $ 26,703
Repairs

—_ Supplies
Taxes- RealEstate] $ 5000|%$ 5,000|%$ 5,000/$ 5000/$ 5000; 5,000
Travel and
Entertainment
{Utilities $ 1,250|$ 1250}68 4,250/% 1,250;$ 41,250} $ 1,250
Other (attach
schedule)
_[ Total Expenses § 34953 | $ 34,953 $ 34,953 1 $ 34,953 $ 34,953 ]$ 34,953
. ey Seo oe an ee
Debt Service ¢ 7,500}$ 7,500]$ 7,500]$ 7,500]$ 7,500]$ 7,500

 

 

Professional Fees
U.S. Trustee Fees

Court Cosis

 

 

 

 

 

 

 

 

 

 

. Le a Poe SS
7 Net Income $ 101519 1,015 } $ 1015 —$ 1,015 7% 1,015 | 4% 1,015
feo Tenant = =

Improvements

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

   

_ _ Reporting I Period: : November, 2020

920 _ THROUGH _ August 2021_

ated for this, 8 page, Attach additional shects 2 as. s needed.

 

 

     

         

$ 33,801 $ 33,8011$ 33,801|$ 33,801) $ 33,801

Rcd

33,801

 

$ 966719 966715 9.66713 9,667 | $ 9,667

 

9,667 | $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 1367|$ 1367|$ 1,367 |$ 1,367 1,367 | $ 1,367
$ 633/$ s33/$ 633($ 633 633 |$ 633
$ 26,703 |$ 26,703 |$ 26,703 |$ 26,703|$ 26,703|$ 26,703
$  5,000}$ 5000|$ 5,0001$% 5,000 5,000] $ 5,000
$1260) $ 1250)$ 1,2501$ 1,250 4,250 |$ 1,250
$_34,053 | $ 34,953 | $_34.953 | $_34,953 | $_34,053 | $_34.953
$ 7,.500])$ 7,500|$ 7,5001$ 7.500 7,500 | $ 7,500

 

 

 

 

 

 

 

 

 

 

 

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

 

Vacaney
Allowance

“"TWNetGashFiow 4) $ 10rs[$ tos{s 105[s 1015]s8 1015[$ 1.015

 

 

 

 

 

 

 

 

 

 
Case 1-Ly-4lolso-JMM Voc ézéeo Filed lefcQ/eO Entered 12/20/20 Ll 202i

 

 

 

 

 

 

 

 

 

$ 1015]% 1,015}$ 1015] 101575 1,015 $1,015

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

are Gort @ Medas Associates, LLC sevens vestecisaseetunen restos us nauontens renee ~ ee ect S4igi3 (cE) :
: Debter _Reporting Period: November, 2020

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

co __ DEBTOR QUESTIONNAIRE
Must be completed each month. If the answer to any of the Yes No
questions is “Yes”, provide a detailed explanation of each item.
Attach additional sheets if necessary.
Have any assets been sold or transferred outside the normal course x
of business this reporting period?
Have any funds been disbursed from any account other than a x
debtor in possession account this reporting period?
3 Is the Debtor delinquent in the timely filing of any post-petition tax xX
returns?
Are workers compensation, general liability or other necessary x
4{ insurance coverages expired or cancelled, or has the debtor received
notice of expiration or cancellation of such policies?
5 Is the Debtor delinquent in paying any insurance premium Xx
payment?
6 Have any payments been made on pre-petition liabilities this x
a reporting period?
7 Are any post petition receivables (accounts, notes or loans) due xX
__ [from related parties? .
3| Are any post petition State or Federal income taxes past due? X
__ 9] Are any post petition real estate taxes past due? xX
10] Are any other post petition taxes past duc? xX
1 x
- Have any pre-petition taxes been paid during this reporting period?
* _ 12{ Are any amounts owed to post petition creditors delinquent? x
B Have any post petition loans been been received by the Debtor from x
any party?
i _14[Is the Debtor delinquent in paying any U.S. Trustee fces? x
15 Is the Debtor delinquent with any court ordered payments fo x
attomeys or other professionals?
16 Have the owners or shareholders received any compensation outside xX
[ofthe normal course of business?

 

 

 

 

 
Case 1-Ly-4lolso-JmMM Voc ézeo Filed lefceQ/eQO Entered 12/20/20 Ll 202i

 

re

 

 

 

 
 

VASE te tI 4 LOLS IMM DOC 229, FEA bela eV. EMOTE hai 2ureg L202 4

 
  
  
  

America's Most Convenient Bank® SE ae T ; - n STATEMENT OF ACCOUNT. ss oe

 

 

a or 227808 976gB675- ‘AO*80GT | eee unin 9 EES lo. use gms 2 a are
“CORT AND MEDAS ASSOCIATESLLC. Page: o tof2
ENP. CASE. se-aia2 EDNY:: ie ne “Statement Period: - ‘Nov 1 2020- Nov 30 6 2020 va

 

coo AGVE UTICA AVE 9 eames ES Gust Rene
© BROOKLYNNY 11203-6816 Primary Account

a EN ae

 

Chapter 44. Checking ae oe cate
| CORT AND MEDAS ASSOCIATES LIC coe SN ap evn
we nipe CASE.1941313 EDNY:

 

 

“RECOUNT SUMMARY meena ee teen PTTEEN toes (EE pecs emi we seme EET at Sa
~~ Beginning Balance ~~. — "a oa, a Oo ees ayetage Gollscted Balance oe AR PBA TE
~ ‘Sher Credits. coe oe FP 000, 00 coe | Interest Bamed This Period Se OGG
one uy amore | TE po TE NS Ce oo Interest Paid Year-to-Date oe E00
a Checks Paid — mee 36,828.00 SO aed AMPFIal Percentage Yield Eamed ons ‘6.00%
oe Ending Balance 7 cee 8S PP BOBO oe ‘Pays! in Feriod ee a BO

 

 

o cbr pete, EEE “Total forthe Period _ “Total Year-to-Date}
‘TTotalQverdratFees fn 80, 7 Hit ag BRE ee
“ [Totat Returned Item Fees (NSF) js 80,00 TL BBB.OOP 0 eres

 

 

 

 

 

 

 

 

ea = “BAL Ly ACCOUNT. ACTIVITY |
0 Other Credits SS Se Be Os octets oo Rg
" __ POSTING PATE . “BESCHIPTION.. mos roe Ca 0 ARUN
L1/ WIRE TRANSFER INCOMING, TRI- BOROUGH HOME CARE, LTD. DBA. eo. Be000-00°-
WIRE TRANSFER INCOMING, TR-BOROUGH HOME CARE, LTD. DBA | . 48,000.00 |
me a So ee - Subtotals 37,000.00
: - Checks Paid No.cheums “paca brdak wala asjeence 2 check processed eacrnicaliyand fated under Elecronig Paymonta oo
are BERIALINO: 0000 AMOUNT. cocoa BATE UU... SERIAL NO. ~ BNIQUNT -
6 APAQ oc  AABe 7888. oO ABO “4:00.00
ce AN Ad BOO ABO Ba 44,000.00
o- mee - Subtotal: 36,828.00

  
 

  

    

 

 

| DAILY BALANCE SUMMARY Ce senna OU os

° oo TE ane Q Co BALARCE rere ities BATE tienen “BALANCE n
 AOPaT — a ce W22h0b RE a 98 OF

co 10S ce eee aA we APB co rm es 39,396.01.

ee

 

 

 

I ay De MA yy ee LOL Diane a eon as PX eagle eee ae
 

 

 

  
  

" Becount register. — . on
.. Follow instructions 2- “5 io verify y your. balance Should equal your ac account - ap EEE aa
__enndintg account balance." balance. a © adusted 000 oa)
Sees ee eas er

| DERCRITS.AT: ROLLARE. eats cewre Oooo ME EME ARES por i

pate

°° YotatDeposits,

Subtract any services. charges showa ae
ORE

Subtract any automatic payments:
_tansfers or other electronic with-

4 Review all withdrawals shawn t on nithis” a
Slalementand check then off in your

»GaS@..toLd- eee WOC.4229 .. Filed: bel aice |entered AEIEUIEY, tt: a0. oh

   

 

  
  

 

 

‘Begin ‘by adjusti your account register.

as follows: _ Statement is

 

   

his statement.

  

drawais not previously recorded. oh

Add any aomade depot oo

 
 

oe Your end ng balance shown on this.

ist below she amount of deposits or.
_ credit transfers which do not appear:
gar thes staieiiénl, Total tte deposits.
~and enter on Line at

Add any interest earned if’ you have oo: -Sublotal by sing tins 1 1 and2, -
‘an inferest-bearingaccount: Beet
aes List ‘below ithe istal amount of.

“°° yithdrawais that do noi appear on-- : wees
Seine this statement. Total the withdrawals. ge
; “and enteron Line 4, os

- Subtract Line 4 from 3. This adjusted — 2

 

 

How to 0 Balance e your A ccount oe

 

 

 

“ON BYATS MENT oa. os

 

  

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

:

 

 

 

: Withdeawals a

 

pe vee

 

 

ADR CONSUMER ACCOUNTS OMGY a INCASE te RRR. GEE

QUEST! RNS ABSIT YOUR ELEC" DEON POISONS RSS BES EER SE

nt you need) iéformation abast ao dlgeftenic tind ianslerocd ant believe theta Je an:
ce ERR an your bank Rlabetenter peosipl relating to an asectoonic fond Grareter, 0
"| balvheersy tp: bank immediately at the anes RUDD sated on the tronk ct yaer..
- bane eta gE yeti Hs:

ND Baik NA, Bepnalt Operations Dept, P.O. Bax 487, Lewiston: » —

“Ala ABS BIT

   
  
 

 

 

 

 

We musk hear from you no tate than ahey (G8) catendsrdays after Mesent you the

* eur name ane accountnamber: co
Adesedstion of the etrorartangaction. you. are ungure about
Ene dgijat amour and date of the Sespeciod arar

 

- thar ben (30) business days to do thin We ede credit your aecount for the...

-, Sneunt yu think ie in erroe so thet you Rave the wie of tha Hm ding tha i
: Jahns lo completa ext investigation. pons : :

oo: RPBAEE? NOTICE
oo SOG irae erddited by the Bank te you this. yaar ‘tte wiepeitee by. the Bankio the

 

 

 

intend Renan: Senite gtd Stata tex authorties The. ammount te he tapered itl be.

” separted, ‘sepatataly @ Yo by ‘he Bank.

 

     

 

3 ROR GOR UBER
J RELEMRA RE
he ease of Berane ot Cuastiana. About Your Bit

fh ou think pour ditt is wading “ort you need mds ‘Afprmotion abut a tevsaction on vceegnees ui

Q “ WAIL prbparve your Hghis. ‘fn your later, ave: us the fal oie anigrmahen:..

fiat atatoment upon whichtha ear ot protiam fast appeared. When contacting tha oa
vo Blane: please explain a6 clearly as yon! Gan shy yin. Satine Bing és an error or way soc:
tee e inforrnetion is reading. Please inciide:

BO tira the Dally Penodic Rate fas beted bn the Adttient Sunsmarysactignegm ss ooccc:
- the Ron! oF ite Biadamang The Average Oaiy Balanesds eoleulnied by eading thea 0°

“Of Days inthe Biting Cyete ‘The dally palances the balance tarde doy ahar
_eevenoms lat beat added and. payments of-ciadite have heea subldrcted shus or
teins any other ad etmnenis that ight have Secured that day: There is:no.gmes
oo. paried during which na finaace chant & strug. nance, ® charge ROMER EIS a
oo inghuded. in your tatar brand ‘a ohaige n :

   
 

LOAN ACCENTS ONLY:

 

your bik waite op et PLO. tee 1ST? Lewiston Maine 4205-1307 as goon as

__ pase.ble: Wie must haar from you no later than sixty 480) days alter wesent you ths.

o BtkeaNe@mGNrS 00.

 

 

 

 

AIRST-OH Gn Wiech the emer ocproblem appeared You can telephane ax, bul doing” ee

v2 Meu pamne art aeeoun numbat: | aan
oF The iotlar amount of the gusperied error.
" Gasertbe the ener and saniaiy: if yeu can, diy pou bolieve there iene ies:
v Mf you need mond information; dasanbe the Bara you. cre Gnsute about

“¥eu donot have ta pay any amountin, quastion While ven Ore investigating. bur: yo:
oo die Sa abbgated tS pay tha-parts af your bi thal ate ngbin question. Whe we me :
: . ‘iwestigata. your question, aEcarnt sport you Be  Getmquento: Ot bake aay potion is:
co WAG making a veital { shepaty: the Benk-rnpy ask that you ened os your compan ees

: “yatiting | wittinion a. business days het jhe tind teleptione call! 2:
nel on iyanth ae coniplant ard wileuiredt stake me
We wii One yout P hy Be! piompy C Bia ros oat "OOS" avlees bo Ovandnatt: #yolection), tha Bank disciases the Average Daily Balance

“ey te perigee. Statement ng an easier mathesd for pou to calculzin ihe jinanca
a charge: The finance charge begins ta aectud on the date advances and thes debits...

bth posiathia your aueount and willeantinas until tha balenew has been peel iy filo

  

 

 

the ltanoe chatge.on your MeneyliiaiGeariatt Protection secount {the tem ODF"...

 

  

 

NANCE CHARGES: ‘Altbsaugh tie Bank usage the Cally, Bstance mathodto calculate

To carhputs the nance shige, multiply the Average Cally Goiancs uaies the. Cray miko:

balance fof each day of thé billing eycla-then divding the-tatel- balance by the number

  

 
